DETAILED ACTION
This Office Action is in response to the amendment filed 8/31/2022.  Claims 1-4, 6-15, and 17-20 are pending in this application.  Claims 1, 10, and 17 are independent claims.  This Office Action is made final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As per Claim 1, it recites adding an n-bit number to a value comprising non-consecutive bits of another n-bit number, and adding the result to another value comprising the remaining non-consecutive bits of the other n-bit number.
Under Prong One of Step 2A of the USPTO current eligibility guidance (see MPEP § 2106), such limitations explicitly cover mathematical calculations, relationships, and/or formulas.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites a logic circuit implemented in hardware, comprising an adder having a plurality of single-bit stages configured to form a sum by subjecting successive bits of each of the numbers to an operation in a respective one of the single-bit stages.  However, as claimed, these elements fail to impose a meaningful limit on the mathematical calculation steps.  While the limitation(s) provide some structural detail for the claimed adder, the mathematical calculation steps fail to provide any detail as to how the particular structure implements the mathematical calculations, i.e. the additional element(s) and mathematical calculations are not interrelated, as claimed.  Therefore, the additional elements recited by the claim fail to impose a meaningful limitation on the claimed mathematical calculations.  Providing such detail for the claimed adder in this manner serves only to limit particular technological environment to which the claimed calculations are merely generally applied.  Such limitation(s) only generally link the use of the abstract idea to a particular technology or field of use.
The claim additionally recites inputs for receiving numbers and outputting the resulting sum.  However, these steps are recited at a high level of generality (i.e. as a general means of inputting and outputting data to/from an abstract idea), and thus fails to impose a meaningful limit on the corresponding claim limitations.  Such steps are necessary data input and output operations which could be attached to any mathematical calculation(s), and thus amount to mere data gathering and insignificant extra-solution activity (see MPEP 2106.05(g)).  
Accordingly, the additional elements described above do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, generally performing mathematical calculations with a particular adder, but without any limitations directed to the functioning of the particular adder in order to perform the calculations, merely generally links the abstract idea to a particular technology, which fails to provide an inventive concept.  See MPEP 2106.05(I)(A).
Moreover, generic inputs and outputs for receiving and outputting data which are necessary for use of the recited judicial exception represents mere data gathering/data output and is insignificant extra-solution activity.  The courts have found limitations directed to inputting and outputting information electronically, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”, “receiving or transmitting data over a network”.  Well-understood, routine and conventional activity cannot provide an inventive concept. 
Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claims 2-4, 6-9 and 18, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reason stated above. The claims are dependent on Claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. 
Claims 2-3 and 8-9 recite further limitations that are abstract mathematical concepts without reciting any additional elements that impose meaningful limits on practicing the abstract idea.  Claims 4, 6-7 and 18 recite limitations that make the claimed adder more particular, but fail to include any limitations that particularly apply the mathematical calculations to the adder, i.e. limitations beyond merely generally linking the abstract idea to the particular technology.
Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

As per Claim 10, it recites adding a multiple-bit number to a set of non-consecutive bits of another multiple-bit number, adding the result to the remaining non-consecutive bits of the other multiple-bit number, and determining a sum of input numbers therefrom.
Under Prong One of Step 2A of the USPTO current eligibility guidance (see MPEP § 2106), such limitations explicitly cover mathematical calculations, relationships, and/or formulas.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites a logic circuit implemented in hardware comprising an adder comprising a plurality of single-bit stages.  However, as claimed, these elements fail to impose a meaningful limit on the mathematical calculation steps.  While the limitation(s) provide some structural detail for the claimed adder, the mathematical calculation steps fail to provide any detail as to how the particular structure implements the mathematical calculations, i.e. the additional element(s) and mathematical calculations are not interrelated, as claimed.  Therefore, the additional elements recited by the claim fail to impose a meaningful limitation on the claimed mathematical calculations.  Providing such detail for the claimed adder in this manner serves only to limit particular technological environment to which the claimed calculations are merely generally applied.  Such limitation(s) only generally link the use of the abstract idea to a particular technology or field of use.
The claim additionally recites receiving numbers and outputting the resulting sum(s).  However, these steps are recited at a high level of generality (i.e. as a general means of inputting and outputting data to/from an abstract idea), and thus fails to impose a meaningful limit on the corresponding claim limitations.  Such steps are necessary data input and output operations which could be attached to any mathematical calculation(s), and thus amount to mere data gathering and insignificant extra-solution activity (see MPEP 2106.05(g)).  
Accordingly, the additional elements described above do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, generally performing mathematical calculations with a particular adder, but without any limitations directed to the functioning of the particular adder in order to perform the calculations, merely generally links the abstract idea to a particular technology, which fails to provide an inventive concept.  See MPEP 2106.05(I)(A).
Moreover, generic inputs and outputs for receiving and outputting data which are necessary for use of the recited judicial exception represents mere data gathering/data output and is insignificant extra-solution activity.  The courts have found limitations directed to inputting and outputting information electronically, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”, “receiving or transmitting data over a network”.  Well-understood, routine and conventional activity cannot provide an inventive concept. 
Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claims 11-15 and 19, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reason stated above. The claims are dependent on Claim 10, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. 
Claims 11-14 recite further limitations that are abstract mathematical concepts without reciting any additional elements that impose meaningful limits on practicing the abstract idea. Claims 15 and 19 recite limitations that make the claimed adder more particular, but fail to include any limitations that particularly apply the mathematical calculations to the adder, i.e. limitations beyond merely generally linking the abstract idea to the particular technology.
Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

As per Claim 17, it recites adding an n-bit number to a value comprising non-consecutive bits of another n-bit number, and adding the result to another value comprising the remaining non-consecutive bits of the other n-bit number.
Under Prong One of Step 2A of the USPTO current eligibility guidance (see MPEP § 2106), such limitations explicitly cover mathematical calculations, relationships, and/or formulas.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites “hardware description code comprising configuration instructions” that cause a logic circuit to be configured.  However, these limitations are recited at a high-level of generality, i.e. as general computer instructions.  Such limitations fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.
The claim additionally recites a logic circuit implemented in hardware comprising an adder having a plurality of single-bit stages configured to form a sum by subjecting successive bits of each of the numbers to an operation in a respective one of the single-bit stages.  However, as claimed, these elements fail to impose a meaningful limit on the mathematical calculation steps.  While the limitation(s) provide some structural detail for the claimed adder, the mathematical calculation steps fail to provide any detail as to how the particular structure implements the mathematical calculations, i.e. the additional element(s) and mathematical calculations are not interrelated, as claimed.  Therefore, the additional elements recited by the claim fail to impose a meaningful limitation on the claimed mathematical calculations.  Providing such detail for the claimed adder in this manner serves only to limit particular technological environment to which the claimed calculations are merely generally applied.  Such limitation(s) only generally link the use of the abstract idea to a particular technology or field of use.
The claim additionally recites inputs for receiving numbers and outputting the resulting sum.  However, these steps are recited at a high level of generality (i.e. as a general means of inputting and outputting data to/from an abstract idea), and thus fails to impose a meaningful limit on the corresponding claim limitations.  Such steps are necessary data input and output operations which could be attached to any mathematical calculation(s), and thus amount to mere data gathering and insignificant extra-solution activity (see MPEP 2106.05(g)).  
Accordingly, the additional elements described above do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, generally performing mathematical calculations with a particular adder, but without any limitations directed to the functioning of the particular adder in order to perform the calculations, merely generally links the abstract idea to a particular technology, which fails to provide an inventive concept.  See MPEP 2106.05(I)(A).
Moreover, generic inputs and outputs for receiving and outputting data which are necessary for use of the recited judicial exception represents mere data gathering/data output and is insignificant extra-solution activity.  The courts have found limitations directed to inputting and outputting information electronically, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”, “receiving or transmitting data over a network”.  Well-understood, routine and conventional activity cannot provide an inventive concept. 
Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 20, it is rejected under 35 U.S.C. 101 as non-statutory for at least the reason stated above. Claim 20 is dependent on Claim 10, but fails to include any additional elements sufficient to amount to significantly more than the judicial exception.  The claim recites limitations that make the claimed adder more particular, but fails to include any limitations that particularly apply the mathematical calculations to the adder, i.e. limitations beyond merely generally linking the abstract idea to the particular technology.
Accordingly, Claim 20 is not patent-eligible under 35 U.S.C. 101.

Claims 17 and 20 are additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because it is drawn to software, per se.

Claim 17 recites “Hardware description code comprising configuration instructions”.  However, the “code” is not embodied in hardware, such as a non-transitory medium.  Therefore, the claim may be reasonably interpreted as software alone, which lacks the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101.  As such, it fails to fall within a statutory category and is therefore directed to non-statutory subject matter.

Response to Arguments
Applicant argues with respect to 35 U.S.C. 101 that the claims are “directed to logic circuitry that consume less chip area and experience less latency than typical logic circuits performing the same sums. This improvement in hardware and realized technical advantages is patent eligible subject matter.”
In response, the Examiner respectfully submits that such improvement(s) are not reflected in the claims and therefore cannot be considered as providing a technical improvement to the computer or other technology.  See MPEP 2106.05(a): “…the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology...That is, the claim must include the components or steps of the invention that provide the improvement described in the specification.”  
As noted by Applicant on page 9 of the Remarks filed 8/31/2022 (hereinafter “Remarks”), the specification states that “[b]ecause there is no need to route bit values from one logic block to the next via routing (as is the case in Figure 6), a 2.5:1 adder implemented in accordance with the principles described herein (e.g. as described with reference to Figure 9) experiences just one level of logic latency.”  Therefore, a reduced hardware implementation is achieved by the particular logic implementation of a 2.5:1 adder such as the one shown in Figure 9, i.e. particular bit inputs provided to 1-bit adders and 3:2 compressors as arranged in the figure.  However, as described in the above claim rejections, the claims do not recite performing an addition via a particular logic implementation.  Rather, the claims recite a “logic circuit” comprising “an adder…having a plurality of single-bit stages”, without describing a logic implementation similar to that shown in Figure 9 that can reflect e.g. a reduced logic latency by eliminating a requirement to route bits from one logic level to the next.
Moreover, the specification states that “the adder tree shown in Figure 7 can add five multiple bit binary inputs whilst experiencing just two levels of logic latency. This is in comparison to adder trees shown in Figures 1 and 2, which, as described herein, both experience three logic levels of latency to add five multiple bit binary inputs.”  However, this improvement is also not reflected in the claims.  The reduction of logic levels (and therefore latency) shown in Figure 7 is a result of splitting at least one of the received multiple-bit inputs into two or more binary strings, and routing each of the split binary strings to the particular logic implementation of 2.5:1 adders followed by a 2:1 adder for producing the final sum.  As described above, the claims do not reflect such particular features or implementation(s) such that the claims can be considered as reflecting the improvement as described in the specification.  Rather, the claims recite a “logic circuit” comprising “an adder…having a plurality of single-bit stages”, without describing a logic implementation similar to that shown in Figure 7 that can reflect e.g. a reduced number of logic levels/latency.
Therefore, without reciting the particular implementations or particular features that provide the purported improvement(s), the claims do not satisfy the “improvements consideration” as outlined in MPEP 2106.04(d)(1) and 2106.05(a).

With regard to the rejection of Claim 17 under 35 U.S.C. 101 as software per se, the Examiner notes that the claim as amended herein does not overcome the rejection.  The claim does not fall into one of the four statutory categories because it is drawn to “hardware description code comprising configuration instructions”.  As claimed, the hardware description code is not embodied on e.g. a non-transitory storage medium.  The fact that the code causes a logic circuit to perform a program when executed does not limit the code itself to a statutory embodiment.  In other words, the claim is directed to disembodied code (or instructions), regardless of what the code causes a circuit or processor to execute.  However, a claim that is directed to a “thing” comprising the code, such as a non-transitory storage medium, would most likely overcome a rejection under 35 U.S.C. 101 as software per se.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182